DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-11, 17, 21-28, and 45 are pending and examined in the following Office action. 


Claim Objections and Rejections that are Withdrawn
	The claim objections are withdrawn in light of Applicant’s amendment to the claims. 
	The rejection under 35 USC § 101 is withdrawn in light of Applicant’s amendments to the claims. 
	The indefiniteness rejection is withdrawn in light of Applicant’s amendment to the claim. 
	The failure to further limit rejection is withdrawn in light of Applicant’s amendment to the claim. 
	The written description rejection is withdrawn in light of Applicant’s amendment to the claims. 
The anticipation rejection is withdrawn in light of Applicant’s amendment to the claims. 
	
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the 
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-7, 9-11, 17, 21-28, and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Aoust et al (US 20100310604) in view of Chiba et al (Virology, 2006, 346: 7-14) and Wang et al (Arch. Virol., 2016, 161: 1087-1090). 
The claims are drawn to a method of increasing expression of a gene of interest in a plant, comprising introducing a first nucleic acid sequence comprising a plant-functional promoter operably linked to SEQ ID NO: 1 and encodes SEQ ID NO: 2 and a second nucleic acid sequence comprising a gene of interest that is either endogenous to the plant or heterologous to the plant. The claims require the gene of interest is a therapeutic protein. The claims require a heterologous promoter. The claims require introducing the nucleic acid by Agrobacterium and viral vectors comprising an expression vector comprising p21. The claims require that expression of the gene of interest is increased by at least 20% relative to a control plant. The claims require that the plant is Nicotiana tabacum. The claims are drawn to a transgenic plant comprising the heterologous p21 polynucleotide. 
D’Aoust teaches a transgenic Nicotiana tabacum plant (paragraph 0334) comprising recombinant HA (paragraph 0305) and a silencing suppressor (paragraph 0280). D’Aoust suggests substituting their silencing suppressor, p19, with BYV-p21 (paragraph 0280). D’Aoust teaches that suppressors of silencing prevent degradation of transgene mRNAs and that these suppressors may be co-expressed along with the nucleic acid sequences encoding the protein of interest to further ensure high levels of protein production within a plant (paragraph 0280). The ordinary artisan would understand that preventing degradation of transgene mRNAs will lead to an increase in expression of a gene of interest. D’Aoust teaches that genetic information for 
	D’Aoust teaches Agrobacterium strains comprising vectors for the expression of influenza hemagglutinin (see paragraph 0155). Influenza hemagglutinin is a therapeutic protein for vaccine production. 
	D’Aoust teaches using the CaMV 35S promoter (see paragraph 0077). CaMV 35S promoter is heterologous with respect to the plant because it is derived from a plant virus. 
	Tobacco is a crop plant. 
	D’Aoust does not specifically state that expression of a gene of interest is increased by at least 20% relative to a control plant. However, this feature is the inherent result of p21 co-expression with a gene of interest. One of ordinary skill in the art would have recognized that this feature is inherent because, as D’Aoust teaches, the reason for co-expression of a silencing suppressor with a gene of interest is to prevent degradation of mRNAs and ensure high levels of protein production within a plant. 
	D’Aoust does not teach SEQ ID NO: 1 or 2. D’Aoust does not teach increasing endogenous expression of a gene of interest. D’Aoust does not teach a viral vector for plant transformation. 
	Chiba teaches the use of viral vectors for protein expression in plants (page 12, right column; page 13, left column “miniR-GFP”; Figure 1). 
Chiba teaches that silencing suppressors are common to viruses of the genus Closterovirus. Chiba teaches that “Suppressor-mediated enhancement of agroinfection efficiency is extremely useful for application of closteroviral and potentially other plant viral gene expression vectors for both research and biotechnology purposes” and “Improved infectivity of Closterovirus includes the BYV p21 silencing suppressor. 
	Wang teaches SEQ ID NO: 1 and 2 (see appended sequence alignments below). Wang teaches the identification of a Closteovirus, termed “Tobacco virus 1.” Wang identifies p21 in TV1 (Figure 1A) and suggests that it may function as a suppressor of silencing owing to the presence of a p21-like domain (page 1088, right column). 
	At the time the invention was effectively filed, it would have been obvious and within the scope of one of ordinary skill in the art to utilize the instant SEQ ID NO: 1 in an expression construct to express SEQ ID NO: 2 in a transgenic plant. One of ordinary skill in the art would have been motivated to do so because D’Aoust and Chiba both teach the benefit of viral suppressors generally. Chiba states that suppressors enhance gene expression which leads to a boost in the generation of vaccines and other beneficial proteins. Furthermore, Chiba teaches that silencing suppressors are found across the genus of Closterovirus. Given the benefit of silencing suppressors taught by the combination of D’Aoust and Chiba and given the repeated presence of silencing suppressors across closteroviruses, one of ordinary skill in the art would have been motivated to obtain other silencing suppressors from closteroviruses, including SEQ ID NOs: 1 and 2, to improve the production of proteins of interest. One of ordinary skill in the art would have had a reasonable expectation of success utilizing SEQ ID NOs: 1 and 2 as silencing suppressors because Wang specifically identifies p21 in TV1 as a silencing suppressor. Given that the knowledge with respect to plant transformation and sequence isolation was well known in view of D’Aoust, Chiba, and Wang, one of ordinary skill in the art would have had a reasonable expectation of success synthesizing expression constructs comprising already 
Response to Arguments: 
	Applicant argues that D’Aoust neither teaches a p21 polynucleotide that encodes a polypeptide comprising an amino acid sequence with at least 90% identity to SEQ ID NO: 2, nor describes the use of such polynucleotide in increase endogenous expression of a gene of interest. See p. 11 of the remarks. 
	This argument is not found persuasive. D’Aoust states “Alternate suppressors of silencing are well known in the art and may be used as described herein (Chiba et al., 2006, Virology 346:7-14; which is incorporated herein by reference), for example but not limited to, TEV-p1/HC-Pro (Tobacco etch virus-p1/HC-Pro), BYV-p21, p19 of Tomato bushy stunt virus (TBSV p19), capsid protein of Tomato crinkle virus (TCV-CP), 2b of Cucumber mosaic virus; CMV-2b), p25 of Potato virus X (PVX-p25), p11 of Potato virus M (PVM-p11), p11 of Potato virus S (PVS-p11), p16 of Blueberry scorch virus, (BScV-p16), p23 of Citrus tristeza virus (CTV-p23), p24 of Grapevine leafroll-associated virus-2, (GLRaV-2 p24), p10 of Grapevine virus A, (GVA-p10), p14 of Grapevine virus B (GVB-p14), p10 of Heracleum latent virus (HLV-p10), or p16 of Garlic common latent virus (GCLV-p16). Therefore, a suppressor of silencing, for example, but not limited to, HcPro, TEV-p1/HC-Pro, BYV-p21, TBSV p19, TCV-CP, CMV-2b, PVX-p25, PVM-p11, PVS-p11, BScV-p16, CTV-p23, GLRaV-2 p24, GBV-p14, HLV-p10, GCLV-p16 or 
	D’Aoust teaches that suppressors of silencing are well known in the art. Chiba teaches that Closteroviruses contain suppressors of silencing. Wang teaches a Closterovirus suppressor of silencing having 100% identity to the instant SEQ ID NO: 2 and even labels the protein as a suppressor of silencing. See alignment below. 
	With respect to Applicant’s argument that D’Aoust does not teach the use of such polynucleotide to increase expression of a gene of interest, the Examiner notes that Applicant appears to be requiring that the Examiner anticipate the instantly claimed invention when the rejection of record is based upon the combination of references. 
	Furthermore, the fact that D’Aoust does not expressly teach such fact is not probative of non-obvious. Instead, the standard by which obviousness is determined is whether there would have been motivation coupled with a reasonable expectation of success arriving at the instantly claimed invention. As demonstrated above, the ordinary artisan would have been motivated to utilize p21 from Closteroviruses to increase expression of a gene of interest in view of D’Aoust and Chiba. One of ordinary skill in the art would have been motivated to utilize the silencing suppressor of Wang because the p21 suppressor of Wang is the simple substitution of functional equivalents. See MPEP § 2144.06. One of ordinary skill in the art would have had a reasonable expectation of success arriving at the instantly claimed invention given that the knowledge with respect to molecular cloning was high in view of D’Aoust. 


	This argument is not found persuasive. D’Aoust teaches that “suppressor of silencing are well known in the art.” The ordinary artisan would have understood that using suppressors of silencing are to “ensure high levels of protein production within a plant” in view of D’Aoust. See paragraph 0280. 

	Applicant asserts without evidence that the Office has not identified a teaching in either of D’Aoust, Chiba, Wang, or any combination thereof that would have motivated a skilled artisan to select a p21 polynucleotide encoding a polypeptide of a specific sequence (i.e. having at least 90% identity to SEQ ID NO: 2) from a large number of known gene silencing suppressors and combine it with the descriptions provided in D’Aoust, Chiba, and Wang to arrive at the claimed invention. See p. 12 of the remarks.
	This argument is not found persuasive. The rejection states “D’Aoust teaches a transgenic Nicotiana tabacum plant (paragraph 0334) comprising recombinant HA (paragraph 0305) and a silencing suppressor (paragraph 0280). D’Aoust suggests substituting their silencing suppressor, p19, with BYV-p21 (paragraph 0280). D’Aoust teaches that suppressors of silencing prevent degradation of transgene mRNAs and that these suppressors may be co-expressed along with the nucleic acid sequences encoding the protein of interest to further ensure high levels of protein production within a plant (paragraph 0280).” It is noted that BYV-p21 is a silencing suppressor from a Closterovirus. 

Regardless, MPEP § 2144.06 states “[a]n express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In reFout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).”

Applicant argues that the Office has not identified any combination of references that would have motivated a skilled artisan to select a p21 polynucleotide encoding a polypeptide of a specific sequence from a large number of known gene silencing suppressors and combine it with the descriptions provided in D’Aoust, Chiba, and Wang to arrive at the claimed invention. Applicant argues that the obviousness rejection does not identify any particular characteristics or advantages of the p21 polynucleotide recited in the instant claims that would distinguish it from many other known gene silencing suppressors or indicate that the same would be desirable over others for use in a method for increasing expression of a gene of interest in a plant. See p. 12 of the remarks.
This argument is not found persuasive. Rather than pointing to any degree of non-obviousness, Applicant’s argument demonstrates how routine the use of gene silencing suppressors is in the art. The fact that there are a large number of known gene silencing suppressors does not indicate non-obviousness, especially when viewed through MPEP 2144.06. In fact, the ordinary artisan would have found it logical to use a protein for its identified purpose 
With respect to Applicant’s assertion that the obviousness rejection does not “identify any particular characteristics or advantages of the p21 polynucleotide” claimed, the Examiner notes that MPEP 2142 delineates the legal concept of prima facie obviousness. Applicant’s arguments with respect to “advantages” and “particular characteristics” are known as secondary considerations or secondary evidence. Thus, the burden falls to Applicant to demonstrate secondary considerations of the claimed invention – not the Examiner. Applicant is invited to present unexpected results stemming from the use of the claimed p21. Applicant is also invited to present other secondary considerations that may be relevant. Applicant is reminded that the claims must be commensurate in scope with any unexpected result. 

Applicant argues that the instant application demonstrates coexpression with p21 produces an increase in expression that is much higher in plant than coexpression with p19, citing figures 1, 2, and 3. See p. 12 of the remarks.
This argument is not found persuasive. To be of probative value, the objective evidence must be compared against the closest prior art. See MPEP 716.01(C)(I). In the instant case, comparative data against p19 is not the closest prior art. Even without the presence of Wang, Applicant’s data would still not be compared against the closest prior art because D’Aoust specifically references another p21 molecule from BYV. 
	
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over D’Aoust et al (US 20100310604); Chiba et al (Virology, 2006, 346: 7-14); and Wang et al (Arch. Virol., 2016, 161:  as applied to claims 1-7, 9-11, 17, 21-28, and 45 above, and further in view of Chapman et al (Genes & Development, 2004, 18: 1179-1186) and Pruss et al (US 6806400).
The claim requires that the gene of interest is endogenous to the plant. 
 	The teachings of D’Aoust in view of Chiba and Wang have been discussed in the above rejection. 
	D’Aoust in view of Chiba and Wang do not teach a gene of interest that is endogenous to the plant. 
	Chapman teaches that p21 inhibits microRNA activities that leads to change in development (see abstract). Chapman also teaches that P1/HC-Pro interferes with siRNA and miRNA pathways (see Figure 5A and 5B). 
	Pruss et al teaches that viral suppressors of post-transcriptional gene silencing in plants can enhance the expression of endogenous genes or foreign genes (see col. 2, lines 42-49). 
	At the time the invention was effectively filed, it would have been obvious and within the scope of one of ordinary skill in the art to utilize a suppressor of silencing for the purposes of increasing endogenous gene expression in view of Pruss. One of ordinary skill in the art would have been motivated to do so because the combination of Chapman and Pruss demonstrate that P1/HC-Pro and p21 are both silencing suppressors that affect small RNA accumulation in plants. Thus, for the purpose of suppressing PTGS in plants, the substitution of P1/HC-Pro for p21 represents the simple substitution of functional equivalents. One of ordinary skill in the art would have had a reasonable expectation of success utilizing a silencing suppressor to improve genes endogenous to the plant because Pruss specifically teaches such feature. 

Response to Arguments: 
	Applicant argues that claim 8 is non-obvious in view of its dependency. However, the rejection of claim 1 and dependents has been maintained for the reasons set forth above. Thus, Applicant’s argument is moot.
	
	Applicant also argues that Pruss does not disclose the specific p21 polynucleotide or polypeptide as required by the instant claims. See page 13 of the remarks. 
	This argument is not found persuasive. The rejection is based upon the combination of references, including D’Aoust disclosure of the number of silencing suppressors known to the ordinary artisan. The substitution of one silencing suppressor to increase expression of a gene of interest is obvious over the combination of at least D’Aoust and Pruss. 
	With respect to SEQ ID NO: 2 or a polypeptide having 90% identity to SEQ ID NO: 2, the Examiner notes that this limitation is taught by the combination of Chiba and Wang. 

	Applicant argues that Chapman does not teach or suggest the use of a gene silencing suppressor for increasing expression of a gene of interest in a plant, much less the use of p21 in such methods. See page 14 of the remarks. 
	This argument is not found persuasive. Silencing suppressor interfere with miRNA regulation or mRNAs. Thus, if miRNAs are no longer able to silencing mRNAs, it is clear that an endogenous gene must be upregulated. Pruss is used to confirm and make explicit this understanding. 

Conclusion
	No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G UYENO whose telephone number is (571)272-3041.  The examiner can normally be reached on 10:00-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou, can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEPHEN UYENO/
Primary Examiner, Art Unit 1662


	
Sequence Information
Alignment of SEQ ID NO: 1
RESULT 1
KT203917
LOCUS       KT203917               15395 bp    RNA     linear   VRL 26-APR-2016
DEFINITION  Tobacco virus 1 isolate AnHui, complete genome.
ACCESSION   KT203917
VERSION     KT203917.1
KEYWORDS    .
SOURCE      Tobacco virus 1
  ORGANISM  Tobacco virus 1
            Viruses; Riboviria; Closteroviridae; Closterovirus.
REFERENCE   1  (bases 1 to 15395)
  AUTHORS   Wang,F., Qi,S., Gao,Z., Akinyemi,I.A., Xu,D. and Zhou,B.
  TITLE     Complete genome sequence of tobacco virus 1, a closterovirus from
            Nicotiana tabacum
  JOURNAL   Arch. Virol. 161 (4), 1087-1090 (2016)
   PUBMED   26795159
REFERENCE   2  (bases 1 to 15395)
  AUTHORS   Wang,F.
  TITLE     Direct Submission
  JOURNAL   Submitted (23-JUN-2015) Plant Lab, Anhui Acedemy of Agricultre
            Science, Hefei City Agriculture South Road Number 40, Hefei, Anhui
            230031, China
COMMENT     ##Assembly-Data-START##
            Assembly Method       :: velvet v. 1.1.6
            Sequencing Technology :: Illumina
            ##Assembly-Data-END##
FEATURES             Location/Qualifiers
     source          1..15395
                     /organism="Tobacco virus 1"
                     /mol_type="genomic RNA"
                     /isolate="AnHui"
                     /host="tobacco"
                     /db_xref="taxon:1692045"
                     /country="China"
                     /collection_date="Jul-2013"
     5'UTR           1..193
     gene            194..7609
                     /gene="1a"
     CDS             194..7609
                     /gene="1a"
                     /codon_start=1
                     /product="1a"
                     /protein_id="AKT94757.1"
                     /translation="MVLSIFVVPSFSVADLNSPVASFVYSAYGVVPANAVKVFDFPAV
                     TSADDAGCIVPVGTRATDGSHCVRQPTSGEVKVPRHCGGVFTKSGASARSCVAKDSPV
                     SSRRTPRGVMYARTDGKLASSPSRYQARRDVVIGGDHGFSLNKQFHDRTRTKAMIINH
                     HDGDRIVTDRSHLNLKTGKLLTGVSMNGGAYNLRSTPFVRRRNHHGEPKGFNKIPRKS
                     VNIYTQPITEVNTLSVDTLCSLFEPIPPRRETVSIQFGSFDPLIIPLGRETPPMETKF
                     EAVKEPEKPIKVEARRISPPGFPAVVQPSTRVRGEPMTLPKSKIRDLFSLYSGEPLAI
                     AGKVGLHHQHRSGFKVFKDTVSEYLAFYSPYSDDFFTSHDCDGVFYNVYPCGARQVVI
                     KRLSDQKCVARLPCTREYTLMYEMHHRKNFNGPMARRYSAPAGLCYLNHIWFLCLIAG
                     HSFNPARAYFSRGLGRFPRFSNFLGLVERYFSYPATRVSIKGYFSRENLFHCDNFKGR
                     LHSLSYNRINRANIGGDAADSSDNIANVVTPLEKEKLISQLIETARGHKDSLLLKKLE
                     VDLVDHITRLKASQSKKPERRVPYHLTEQQQTLLVRDYPQYDLLFTHSSHSDHPMAAA
                     SRFLENNCLADKCGDNFSDVGGCPLYHYHNSKMKRVHVCRPVLDSKDAQRRVIRNFEL
                     KKGSKSNNQVPEDNVYVNSMHTSCSLTISECTFETPSMMLVQVYDIPLRELCEAMIKK
                     SVNVCHVTMVTPGEILDKRECFHHDLLGCDITIDIHEDSITYKFGSSCYTHDLSVILG
                     YMTTPVVVVDNYLFSVEMVEIRCGVNYYVITRSDVCPSMDCGKTVRFQRCCMDLVKVK

                     VISGKIIHRDVSINLDNLEQFVVVMLAAGVRSRIASEYLAKNISMFAGDASFMEIVCF
                     TLNEKLKDVKRQFNKFVCDSFRKMFADALLMEFLDIDDSLEYLDSFSEYSVRIRVAGF
                     GAIPVNEPEIMLAEKSLNDTVDALVVEQANKIYCPPHARQSKREKPKSGGLNGGARRS
                     PLDVYEGIRTALSKVCIVGSEVFKTKFFELLDLAFLGDNFSTLRRVLKFIKSLPDRLN
                     VKDALDLANEAIVYFTIKRNKTACFFYKLYSSFSTKVDGCTREFLTSCADLSKRLVEL
                     GGSFKPRFTPLSECFSVMKNWSFFDGQQAIPFETCAIVLKRMIYDLKRLTSGEISRSQ
                     FFNRVLFDILFEHSLNALIACKIGVADTLLKDMFIRTVSTLVADGVLDGYDLTLFSFV
                     KLTALIPMFVRKLIVAFFDDECCEYVAIVKHGVRDFSAAEYLYRIFVNNLQGHVLHCK
                     EWLQSVLPTLQSRSGECVEAAVQRLEGYMTLKLKQVAEASASEMNNLICNNRIVKCAS
                     NSYGAVTGGLTKMYKAARKRCDYDDEASDYYSADGGSEAETSGKLRGGARKEILSSFL
                     AWISKVIRSLYRYSIKEVKYFVDTQILSHTVQSMIDSLRCIREEFQKRRSLNSMPVIG
                     SVENFGRLLRAKCIRYTPSLLSTYEDSGFFGIVRICTKRVLRDIDSFEFLILELPLYC
                     FELYTHFDHPVTLGIKILWRMVEFTYVDFFACELSSLDQAPAEVFARVEEIENDQSQT
                     NDEIEEESESDSDEESLRGLSYSESRERIIEGLRGGASSNNLLSFLIRSCFKVVKGVL
                     TTKTFKLGFLFSLSSILSSVLHNRDSSVTSRCLATLLVLRDLRLSTVALLRCWSKSRL
                     ASNSQVSDKFFKCVLYVERRFTHLLYGDVETRVNQQLFRRVAVSSRVPTGINQGEIVA
                     SYKNISELRSSLENVLDNSIGKITEEYDEVDTEEAGASAKVRVEQCDEPLQAQEAERA
                     DLTPYVSERLENDKECSEKSIATTSNYKRGRNSAKCCKFLNLQNISATIPSMRAESLG
                     EFPKCTLAIREFYYAQEMVIFSVHSKLLTFFEELSVVDFDRRAATCHQEVDLLVFDPA
                     KGTCINHEGRSQKIETVADHQFFFTRDGLKPYNSKIKLDRHALFHSQTKFLAANEFLL
                     GCESHSTLKFRNTDVEIKLFEAPPGGGKTTSLIELYMERRERTKTFVVTANKNSQVEI
                     TNRISNELDEDSPPFDKKDIMTMDSYLMNRCGESCELLFIDECFMVHAGEVLAIINKT
                     MCKVAILFGDSKQIHYIERDELVKTTYHDIDSFIEPFCRVYGEVSYRCPWDVCEWLSR
                     LYNRKIKSHNQESVGRTTVKVETVESVDDIPHFEDVKYLTYTQSEKSDVHRKFSREKK
                     VVNVNTVHEAQGETFRRVALVRTKFQEDAPFVSVNHIIVALSRHVESLTYYVLSSRVY
                     DDTSSAINTMLDIAEKYRTAPRSFESSIIEMNVSGDHPDESRCKALSAPQDSINSFLN
                     DVLGGSNTLNFGDLSAEMSSQPFDSGVDGVVIREAGNEKIYDDHANQRV"
     gene            7581..8987
                     /gene="1b"
     CDS             7581..8987
                     /gene="1b"
                     /codon_start=1
                     /product="1b"
                     /protein_id="AKT94758.1"
                     /translation="MMITLISVFSTIRSQAIPPRSPSLQENLYSFESRNYNFLTCERY
                     SSPTVFGKAMARNLIERCFTTDKFLEFKNSPIRFSDSALLKWMQKRDSSQIKALQSEL
                     TRPLDLSTAVHYFKLMVKRDAKVKLDSTCLTKHSAAQNIMFHAKAVNALYSPCFDELK
                     NRFLSSLKKHIVFFTEMDNRTFARVVNALVGSDDSDLHVGEVDFSKFDKSQDIFIKEF
                     EREVYTLLGFDEEMLQLWMEGEYSAKATTLDGKLSFEVKNQRRSGASNTWIGNSIVTL
                     GILSMYYKVDELLALFVSGDDSLMYSNKPIANYAESICVETGFETKFLSPSVPYFCSK
                     FVVHCGFKTFFVPDPYKLMVKLGSVRKELTDKDLFEVFTSFKDLTKDLGDERVLEKLN
                     LLMIAKYGYNSDFALPALRSIHCLASNFSSFSKLFEKSTGWVVVPKLNSYYKKLIALG
                     AYNERYVTPFGEQYFVAW"
     gene            9010..9207
                     /gene="p7"
     CDS             9010..9207
                     /gene="p7"
                     /codon_start=1
                     /product="p7"
                     /protein_id="AKT94759.1"
                     /translation="MDETLRAYLYLLLGWVIICFCLTLSYLIFKFTRSCTTVYGDIVE
                     TSVVGSSRRIDPNSISTASHV"
     gene            9211..11028
                     /gene="Hsp70h"
     CDS             9211..11028
                     /gene="Hsp70h"
                     /codon_start=1
                     /product="Hsp70h"
                     /protein_id="AKT94760.1"
                     /translation="MVVFGLDFGTTFSTLSILKGREVYVLKQNDSAYIPTYLFFYEKS
                     PEVAYGYDAEKLSHDSNVRGGFFRDLKRWIGCTQSNYPEYKKKLSPTYYTSMDTRMEG
                     CDFNILVVGNYYNTIDLKLTLPDLVASFVRCIIRDGESTFDSKCSGVVCSVPAAFNSI

                     RNNTFVVKASGGDMNLGGRDVDRALLEYVHRKAGVNNIDYSIDISSIKEKVSNALTSF
                     IYDLPVGEKFVSVLVTVEDISKVVIPFINRTVNIMHDVYKNFVTATSQKGVRKEHHRK
                     CGVIAVGGSSYLPGLLGVLSAIPFVDDVINLPDARAAVSAGCALYSLCLDKESSMLLV
                     DCATHTLSTPSYTCQSIVVVPKGAPIPFSGMREIILSGVRPNNRFYAALFEGDHKKCG
                     MNELTFSSYVPLHEIGVTDSTPNRVSVILEVSISSVGTVKFGIKLNQGELYTVGKDRP
                     YDFSKRGSPTRNVVKLSESLGRRVTNILYATRHERIRENLSKQQLDEIQERGSALTSQ
                     EVARKLGLTTDEVNDCDEYLNNKIDKVVRGSSILRLELD"
     gene            11029..12672
                     /gene="CPh"
     CDS             11029..12672
                     /gene="CPh"
                     /codon_start=1
                     /product="CPh"
                     /protein_id="AKT94761.1"
                     /translation="MYAYALHNAEFIYSMANTSGRSSFVRSYFGELFCRFYGSENWKE
                     YLAKTSSLPIARQTKDFTFKNGYVLKASDINNSASGSCEREFALLLTSENIYNWAKKC
                     GLEPSSAFSTVNTGVDLDKCEEPNISVDVKSTGCRFPISEISSKFVNNADQDLIEHSW
                     SLSNSCGEFIDPNNVDRFKSITFEDHDISTDSVSIQSKVVDYLSYCLMLVDMSLLPSL
                     KGEKNMMDKMLEKCLQYYATSTLITSVGEHNALLKGVIYDFIKEKSAYISSYSNNIKS
                     FINFQASYAPVIEEVWKFRWLNSPPDFRLLFEFTLADLTDERLPLLNINDMQVVIGSQ
                     TKYLENVLMDSDVVAMREYISSLLVKANPSSDLGMLWMALHCYYGTYRTAVTRKVPRP
                     LLYKPPYQLTTETVNFTLVESFFDKLQKGRPGTNVRRQFFGKLGTEAIA VFKKLRVGF
                     PKISAMNVPDEYSYLNLDYYKHIPEKGLSEEEKLVLCNLRSSVDEMCTNRALSISVRR
                     DAQRESRGNSLAKRSAERTSGSKFTKSHGLNRLKQRLFI"
     gene            12635..13285
                     /gene="CPm"
     CDS             12635..13285
                     /gene="CPm"
                     /codon_start=1
                     /product="CPm"
                     /protein_id="AKT94762.1"
                     /translation="MALTASNNDFSSKILEARDISSEVVEKFSENLNVDTITQSSDSS
                     FSSTEVAEAFPAVLAKLREITKSDPKQDAVHFMMLMFRASNISTSTLVKYTGSYSYTV
                     SGTSHEIKDADIFPQINHLLAKYKKPNPLRAFLSSFETPYILFSKLHPNLNESRIACR
                     RGTPQGYGYLAADFLLGTSPILSDRERAIINKATEHAINRANTSSVSRELVNLYDL"
     gene            13336..13962
                     /gene="CP"
     CDS             13336..13962
                     /gene="CP"
                     /codon_start=1
                     /product="CP"
                     /protein_id="AKT94763.1"
                     /translation="MLTTMPADEKSNSEVPILDSFKVDDERIISSIEDIVEIKGKISK
                     FIVDTLKGSADQLDLHIGLMLYACAIHTTSKKAFRPEGELTSYTLSGKKHVVNTRDFL
                     ELLNSLPQLSGKTNKIRVFCRSFSNQYLAVCREFGEKLPKQVRGTKLGIPTQYSYLQA
                     DFISDCAGLSEVEQAVLIKGKDIALKSAAVVGTTATTNLYELGTHSRT"
     gene            13971..14489
                     /gene="p19"
     CDS             13971..14489
                     /gene="p19"
                     /codon_start=1
                     /product="p19"
                     /protein_id="AKT94764.1"
                     /translation="MLSDYEVGSNNSSHYLAIA VVCSENSDELLMFESEDSNENAIFF
                     EDSCVISKSPSGGALNCAENYYLTSNAGLLDFLKSTNFKSPKPLPVANRCSNGPNHVD
                     FHMRPLHLGLIFRVNLSLKSLDDLDTFQDSLVKIKGFWNNGAQHQSMFHYLSNFINYE
                     KYSIVSFEYFKL"
     gene            14486..15040
                     /gene="p21"
     CDS             14486..15040
                     /gene="p21"
                     /codon_start=1

                     /protein_id="AKT94765.1"
                     /translation="MKLYIQVKFYESYLKLITDLLEAINASNSSNEKLVEWVTDFTDL
                     CSRLQALKSDVNDAKREESANNLTRKANILKLAGDNLASIRDELRKRVFRDIIDLSTE
                     DTLRFFVARFMEVTSHTKDESLSYNVRDIVNTVLRRISSERSLDVSTNTFKQCDLLRM
                     QKSLRSVWKHTLGHSEAELFVEEK"
     3'UTR           15041..15395

  Query Match             100.0%;  Score 555;  DB 376;  Length 15395;
  Best Local Similarity   100.0%;  
  Matches  555;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATGAAGTTGTATATCCAAGTCAAGTTCTACGAAAGCTACTTGAAACTAATCACTGACTTG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      14486 ATGAAGTTGTATATCCAAGTCAAGTTCTACGAAAGCTACTTGAAACTAATCACTGACTTG 14545

Qy         61 TTGGAAGCGATAAACGCATCCAACTCATCTAACGAAAAACTAGTAGAGTGGGTGACAGAC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      14546 TTGGAAGCGATAAACGCATCCAACTCATCTAACGAAAAACTAGTAGAGTGGGTGACAGAC 14605

Qy        121 TTCACCGATCTGTGTTCCCGCTTGCAGGCTTTAAAAAGCGACGTAAATGACGCTAAACGC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      14606 TTCACCGATCTGTGTTCCCGCTTGCAGGCTTTAAAAAGCGACGTAAATGACGCTAAACGC 14665

Qy        181 GAAGAAAGCGCGAACAACTTGACCAGGAAGGCGAACATACTAAAACTAGCTGGAGACAAC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      14666 GAAGAAAGCGCGAACAACTTGACCAGGAAGGCGAACATACTAAAACTAGCTGGAGACAAC 14725

Qy        241 CTCGCTTCCATACGGGATGAGTTGCGAAAGAGAGTGTTTCGCGATATTATCGATCTGAGC 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      14726 CTCGCTTCCATACGGGATGAGTTGCGAAAGAGAGTGTTTCGCGATATTATCGATCTGAGC 14785

Qy        301 ACAGAAGACACCCTTAGGTTTTTTGTTGCGAGGTTCATGGAAGTGACTTCACATACAAAG 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      14786 ACAGAAGACACCCTTAGGTTTTTTGTTGCGAGGTTCATGGAAGTGACTTCACATACAAAG 14845

Qy        361 GACGAGTCTCTTTCGTACAACGTGCGCGACATCGTAAACACAGTTCTGAGGAGAATATCG 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      14846 GACGAGTCTCTTTCGTACAACGTGCGCGACATCGTAAACACAGTTCTGAGGAGAATATCG 14905

Qy        421 TCGGAACGTAGCCTAGATGTGTCGACGAACACGTTCAAACAGTGCGATTTGCTACGCATG 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      14906 TCGGAACGTAGCCTAGATGTGTCGACGAACACGTTCAAACAGTGCGATTTGCTACGCATG 14965

Qy        481 CAGAAATCCCTACGAAGTGTGTGGAAACACACTCTAGGGCACAGCGAAGCTGAGCTATTT 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      14966 CAGAAATCCCTACGAAGTGTGTGGAAACACACTCTAGGGCACAGCGAAGCTGAGCTATTT 15025

Qy        541 GTGGAAGAAAAATAG 555
              |||||||||||||||
Db      15026 GTGGAAGAAAAATAG 15040

Alignment of SEQ ID NO: 2 
A0A0K1HRT6_9CLOS
ID   A0A0K1HRT6_9CLOS        Unreviewed;       184 AA.
AC   A0A0K1HRT6;
DT   11-NOV-2015, integrated into UniProtKB/TrEMBL.
DT   11-NOV-2015, sequence version 1.
DT   22-APR-2020, entry version 17.
DE   SubName: Full=p21 {ECO:0000313|EMBL:AKT94765.1};

OS   Tobacco virus 1.
OC   Viruses; Riboviria; Closteroviridae; Closterovirus.
OX   NCBI_TaxID=1692045 {ECO:0000313|EMBL:AKT94765.1, ECO:0000313|Proteomes:UP000203533};
RN   [1] {ECO:0000313|EMBL:AKT94765.1, ECO:0000313|Proteomes:UP000203533}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=AnHui {ECO:0000313|EMBL:AKT94765.1};
RX   PubMed=26795159; DOI=10.1007/s00705-015-2739-x;
RA   Wang F., Qi S., Gao Z., Akinyemi I.A., Xu D., Zhou B.;
RT   "Complete genome sequence of tobacco virus 1, a closterovirus from
RT   Nicotiana tabacum.";
RL   Arch. Virol. 161:1087-1090(2016).
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; KT203917; AKT94765.1; -; Genomic_RNA.
DR   RefSeq; YP_009162629.1; NC_027712.1.
DR   SMR; A0A0K1HRT6; -.
DR   GeneID; 25396066; -.
DR   KEGG; vg:25396066; -.
DR   Proteomes; UP000203533; Genome.
DR   InterPro; IPR021742; RSS_P20_N.
DR   InterPro; IPR021575; Suppressor_P21_C.
DR   Pfam; PF11757; RSS_P20; 1.
DR   Pfam; PF11479; Suppressor_P21; 1.
PE   4: Predicted;
KW   Coiled coil {ECO:0000256|SAM:Coils};
KW   Reference proteome {ECO:0000313|Proteomes:UP000203533}.
FT   DOMAIN          1..92
FT                   /note="RSS_P20"
FT                   /evidence="ECO:0000259|Pfam:PF11757"
FT   DOMAIN          96..173
FT                   /note="Suppressor_P21"
FT                   /evidence="ECO:0000259|Pfam:PF11479"
FT   COILED          41..61
FT                   /evidence="ECO:0000256|SAM:Coils"
SQ   SEQUENCE   184 AA;  21400 MW;  456C9DDEE6B2F56A CRC64;

  Query Match             100.0%;  Score 917;  DB 282;  Length 184;
  Best Local Similarity   100.0%;  
  Matches  184;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MKLYIQVKFYESYLKLITDLLEAINASNSSNEKLVEWVTDFTDLCSRLQALKSDVNDAKR 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MKLYIQVKFYESYLKLITDLLEAINASNSSNEKLVEWVTDFTDLCSRLQALKSDVNDAKR 60

Qy         61 EESANNLTRKANILKLAGDNLASIRDELRKRVFRDIIDLSTEDTLRFFVARFMEVTSHTK 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 EESANNLTRKANILKLAGDNLASIRDELRKRVFRDIIDLSTEDTLRFFVARFMEVTSHTK 120

Qy        121 DESLSYNVRDIVNTVLRRISSERSLDVSTNTFKQCDLLRMQKSLRSVWKHTLGHSEAELF 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 DESLSYNVRDIVNTVLRRISSERSLDVSTNTFKQCDLLRMQKSLRSVWKHTLGHSEAELF 180

Qy        181 VEEK 184
              ||||
Db        181 VEEK 184